DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17185222.1, filed on August 8th 2017.
Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on January 21st 2020, March 19th 2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claim 11 is objected to because of the following informalities:  “…the locking mechanism bringable into…” should be replaced with ““…the locking mechanism is bringable into…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claim(s) 11-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  White (GB 2 308 761 A).
Regarding claim 11, White discloses a battery unit (5) for being received in a receiving recess (11) of an electrical hand-held power tool (3), the battery unit (5; Fig. 1B) comprising:
a locking mechanism (9, 13, 17), the locking mechanism (9, 13, 17) in a locking state (Fig. 1A) preventing the battery unit (5) from being pulled out of the receiving recess (11), the locking mechanism (9, 13, 17) having an unlocking button (9, 17) with a pressing area (17), by pressing and deflecting the pressing area (17) the locking mechanism (9, 13, 17) bringable into a release state (Fig. 1B; pg. 4 para. 2), the battery unit (5) pullable out of the receiving recess (11) in a pulling-out direction (A) in the release state (Fig. 1B; pg. 4 para. 2),
the pressing area (17) defining in the release state (Fig. 1B) and in relation to the pulling-out direction (A) a first oblique plane (see annotated diagram 1 below) in such a way that a vector component of an actuating force (see annotated diagram 1 below) acting on the pressing area (17) is oriented in the pulling-out direction (A; Fig. 1B).



    PNG
    media_image1.png
    345
    230
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 12, White discloses wherein the pressing area (17) defines in the locking state (Fig. 1A) and in relation to the pulling-out direction (A) a second oblique plane (see annotated diagram 2 below) in such a way that the vector component of the actuating force (see annotated diagram 2 below) 17) is oriented counter to the pulling-out direction (A; pg. 3 para. 5; the spring 13, provides a force opposite that of the pulling-out direction, in order to keep the catch member 9 hooked in the engagement member 11 of the main body).


    PNG
    media_image2.png
    378
    326
    media_image2.png
    Greyscale

Diagram 2

Regarding claim 13, White discloses wherein the locking mechanism (9, 13, 17) is mounted on the battery unit (5) rotatably about an axis of rotation (15; the locking mechanism rotates about the pivot point 15) running perpendicularly to the pulling-out direction (A).
Regarding claim 15, White discloses wherein the locking mechanism (9, 13, 17) includes a latching hook (9), the latching hook (9) in the locking state (Fig. 1A) being in engagement with a corresponding latching clearance formed on the receiving recess (11; Fig. 1A; pg. 3 para. 5).
Regarding claim 16, White discloses wherein the pulling-out direction (A) runs parallel to the axis of rotation (see annotated diagram 3 below) of a tool spindle of the hand-held power tool (1; pg. 2 para. 1 discloses that the invention of White is applicable to a drill meaning the invention implicitly discloses a tool spindle. Additionally, based on the configuration depicted in Fig. 1B, the tool spindle would be located towards the right hand side, providing a spindle perpendicular to the vertical handle).



    PNG
    media_image3.png
    291
    422
    media_image3.png
    Greyscale

Diagram 3

Regarding claim 17, White discloses wherein the locking mechanism (9, 13, 17) is provided in addition to a battery rail (see annotated diagram 4 below) formed on the battery unit (5).




    PNG
    media_image4.png
    280
    230
    media_image4.png
    Greyscale

Diagram 4

Regarding claim 18, White discloses wherein the locking mechanism (9, 13, 17) is arranged exclusively on a side of the battery unit (5) facing the hand-held power tool (1) for operating purposes (Figs. 1A, 1B).
Regarding claim 20, White discloses an electrical hand-held power tool (3) comprising the battery unit (5) as recited in claim 11 (Figs. 1A, 1B).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over White (GB 2 308 761 A).
Regarding claim 14, White discloses wherein, in the release state (Fig. 1B), an adjacent angle is formed between the first oblique plane (see annotated diagram 1 above) and the pulling-out direction (A).
White fails to discloses the adjacent angle is between about 5 and 10 degrees about the axis of rotation.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the angle of the first oblique plane of the pressing area, in relation to the pulling-out direction, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over White (GB 2 308 761 A) in view of Wu et al. (US 2009/0246608; “Wu”).
Regarding claim 19, White discloses the pulling-out direction (A; Figs. 1A, 1B).
White fails to disclose wherein the actuating force is to be applied perpendicularly to the pulling-out direction and parallel to a handle of the hand-held power tool.
However, Wu teaches the actuating force (vertical component force exerted on element 2212; para. [0028]) is to be applied perpendicularly to the the rails indicate that the battery unit is removed from the tool in the horizontal direction) and parallel to a handle of the hand-held power tool (10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the battery unit of White by having provided the actuating force, as taught by Wu, in order to provide a release mechanism requiring less of a force being exerted upon the pressing area.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731